Title: To Thomas Jefferson from Henry Dearborn, 15 January 1805
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     Sir 
                     
                     War Department January 15th. 1805 
                  
                  I have the honor of proposing for your approbation William Dent Bealle, Adjutant, to be promoted to Brigade Major and Inspector of the Militia of the District of Columbia vice Major Joshua Wingate resigned.
                  With sentiments of esteem & respect I am, Sir, Your Obedient Servant
                  
                     H. Dearborn 
                     
                  
               